Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 3, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  145631-2(99)                                                                                              Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  ANTHONY HENRY and KEITH WHITE,
          Plaintiffs-Appellees,
                                                                    SC: 145631
  v                                                                 COA: 302373
                                                                    Wayne CC: 10-000384-CD
  LABORERS LOCAL 1191, d/b/a ROAD
  CONSTRUCTION LABORERS OF
  MICHIGAN LOCAL 1191 and MICHAEL
  AARON,
           Defendants-Appellants,
  and
  BRUCE RUEDISUELI,
             Defendant.
  _______________________________________
  MICHAEL RAMSEY and GLENN DOWDY,
           Plaintiffs-Appellees,
                                                                    SC: 145632
  v                                                                 COA: 302710
                                                                    Wayne CC: 10-004708-CD
  LABORERS LOCAL 1191, d/b/a ROAD
  CONSTRUCTION LABORERS OF
  MICHIGAN LOCAL 1191 and MICHAEL
  AARON,
           Defendants-Appellants,
  and
  BRUCE RUEDISUELI,
             Defendant.
  _______________________________________


         On order of the Chief Justice, the motion by defendants-appellants for extension to
  April 17, 2013 of the time for filing their brief on appeal is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 3, 2013                         _________________________________________
                                                                               Clerk